Citation Nr: 1546589	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip disability.

2.  Entitlement to a rating in excess of 30 percent for mood disorder.  

3.  Entitlement to service connection for cervical spine disability, to include as secondary to service connected right knee disability and low back disability.

4.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

5.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1986 and from June 6, 1987 to July 28, 1987 with additional periods of National Guard duty.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to a rating in excess of 10 percent for right hip disability was previously denied by the Board in a December 2011 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand (JMR) vacating the Board's December 2011 decision.  The Board remanded the case in December 2012 for additional development to address the JMR.  The issue is once again before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issues of entitlement to service connection for cervical spine disability, to include as secondary to service connected right knee disability and low back disability and entitlement to special monthly compensation based on the need for aid and attendance or housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested by limitation of motion objectively confirmed by evidence of painful motion and subjective complaints of severe pain and flare-ups, less movement, and an inability to stand or walk for a prolonged periods of time.  

2.  The evidence of record shows that the Veteran's mood disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, some sleep impairment, exaggerated startle response, and isolative tendencies.  

3.  The Veteran does not have loss of use of a creative organ due to his service-connected disabilities, to include medication prescribed in relation to those service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent, for a right hip disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5251-5252 (2015).

2.  The criteria for an initial rating, in excess of 30 percent, for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2015).

3.  The criteria for entitlement to SMC based on loss of use of a creative organ have not been met. 3 8 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claims were received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  With regard to the claims for a right hip disability and mood disorder, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated , thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  A Right Hip Disability

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran contends that his current service-connected right hip disability is much worse than his current 10 percent rating reflects.  Specifically, he asserts that he experiences severe pain and flare-ups that cause further functional loss.  The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on these flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07.  Therefore, the claim for an increased rating for a right hip disability is granted, and disability rating increased to 20 percent.  While, according to the medical examinations of record, the Veteran's actual range of motion does not meet objective criteria warranting a rating in excess of 10 percent, the Board finds that the competent lay evidence and demonstrated symptomology of the Veteran's hip condition warrants an increased rating.  See DeLuca, supra.

The Veteran's right hip disability could potentially be rated based on limitation of motion under Diagnostic Codes 5251, 5252, or 5253, flail joint, under Diagnostic Code 5254, impairment of the femur under Diagnostic Code 5255, or ankylosis under Diagnostic Code 5250.  The Veteran's right hip disability is currently rated as 10 percent disabling under Diagnostic Code 5255-5024.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this instance the Veteran's right hip is rated under impairment of femur, fracture, nonunion nor malunion and tenosynovitis.  As will be further explained below, the Board finds that the evidence does not support a diagnosis of impairment of femur, fracture, nonunion nor malunion and tenosynovitis and as such the Veteran's right hip is more appropriately rated under Diagnosis Code 5252, limitation of flexion of the thigh.

Since the Veteran has never been found to have ankylosis or flail joint of the right hip, ratings under Diagnostic Codes 5250 and 5254 are not warranted.  Also, because impairment of the femur:  fracture, nonunion nor malunion have not been shown, a rating under Diagnostic Code 5255 is not warranted.

Considering limitation of motion, under Diagnostic Code 5251, the criterion for a 10 percent rating is extension limited to 5 degrees.  Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  For a 30 percent rating, flexion is limited to 20 degrees, and finally, for a 40 percent rating, flexion is limited to 10 degrees.  Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation (toe-out) limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is limitation of abduction lost beyond 10 degrees. 

Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71 , Plate II.  

Tenosynovitis is rated under Diagnostic Code 5024 which is to be rated as limitation of motion of the affected part or arthritis which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion of the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups with occasional incapacitating exacerbations.  A 10 percent rating can also be assigned where there is noncompensable limitation of motion under the schedule, with findings of arthritis.

A July 2002 QTC examination diagnosed the Veteran with arthralgia of the right hip.  The examiner noted the Veteran had a limited range of motion of the right hip with flexion to 55 degrees due to pain, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  While there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination, there was evidence of pain that caused additional limitation.  An x-ray taken in conjunction with the examination noted a normal right hip.  

A June 2003 private examination noted that the Veteran had degenerative arthritis of the right hip.  It was noted the Veteran could not sit for prolonged periods of time without numbness in his right thigh and that he was unable to walk up or down stairs for any distance.  Range of motion testing revealed right hip flexion to 90 degrees with pain beginning at 80 degrees, extension to 10 degrees with pain beginning at 5 degrees, adduction to 5 degrees with pain at 5 degrees, abduction to 25 degrees with pain beginning at 15 degrees, external rotation to 30 degrees with pain beginning at 20 degrees, and internal rotation to 10 degrees with pain beginning at 0 degrees.  The Veteran's range of motion was noted to be further limited by pain, fatigue, weakness, and lack of endurance with pain causing the major functional impact.  There was not, however, additional limitation as a result of incoordination.  The examiner noted that the Veteran's previous VA established diagnosis of impairment of femur, tenosynovitis should be changed to osteoarthritis of the right hip.  

In a September 2003 letter, a private treating physician indicated 15 years prior the Veteran had had an injury to his right knee, right hip, and lumbar spine and that he was still suffering from pain and disability related to those injuries.

A May 2004 QTC examination, the Veteran reported that gradually over the years, his hips had been bothering him since his initial knee injury in service in 1987.  He had pain in both hips, especially on the right side.  Physical examination of the right hip showed flexion to 90 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, and external and internal rotation to 60 degrees.  X-rays of the bilateral femurs showed an essentially normal examination.  The examiner did not provide a diagnosis for the right hip.

November 2004 and February 2005 private progress notes show that the Veteran's hip range of motion was noted to be full.

A May 2007 right hip X-ray showed diagnostic impressions of mild to moderate right hip osteoarthritis; there was no evidence of acute bony injuries.

A May 2007 QTC orthopedic examination, the Veteran reported pain, lack of endurance and an inability to perform activities due to recurrent pain due to the joint condition he had suffered from pain located at the right hip for 20 years.  The pain occurred constantly and traveled down to the leg.  He indicated that his pain level was a 10 and could be elicited by physical activity or could just come on by itself.  It was relieved by rest and medication, Motrin.  The condition did not cause incapacitation and was treated by use of anti-inflammatories.  The functional impairment was the limited ability to ambulate because of pain in the right hip.  Range of motion testing revealed flexion to 70 degrees, extension to 30 degrees, adduction to 20 degrees with pain beginning at 15 degrees, abduction to 30 degrees with pain beginning at 20 degrees, external rotation to 60 degrees with pain beginning at 30 degrees, and internal rotation to 40 degrees with pain beginning at 40 degrees.  On the right the joint function was additionally limited by pain with pain having the major functional impact.  Function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the right hip showed degenerative arthritis changes.  The pertinent diagnosis was right hip degenerative joint disease.  Subjectively, history of hip pain post trauma and difficulty ambulating was present and objectively there was pain with range of motion as well as limited range of motion.  The effect of the combination of the Veteran's right knee, low back and right hip disability was very limiting due to the progressive lower extremity degenerative joint disease limiting the Veteran's ability to ambulate, stand and perform daily activities without taking extended rest.

A March 2014 VA examination provided a diagnosis of right hip strain.  The Veteran reported that he has popping and intermittent discomfort in both hips.  Range of motion testing revealed flexion to 115 degrees with pain beginning at 115 degrees, extension greater than 5 degrees with pain beginning at greater than 5 degrees, abduction to 40 degrees with pain beginning at 40 degrees, adduction to 20 degrees with pain beginning at 20 degrees, external rotation to 50 degrees with pain beginning at 50 degrees, and internal rotation to 35 degrees with pain beginning at 30 degrees.  The examiner noted that abduction was not lost beyond 10 degrees, adduction was not so limited that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no change in the Veteran's range of motion following repetitive use testing.  The Veteran did report flare-ups and it was noted that the examiner could not provide an opinion other than pain, weakness, fatigability, and/or incoordination could limit function if the joint were used repeatedly over time.  It was further noted that the Veteran had functional loss including less movement than normal and pain on movement.  Muscle strength testing revealed limitation to active movement against gravity for hip flexion, abduction, and extension.  There was no evidence of ankylosis.  X-rays associated with the examination did not reveal degenerative or traumatic arthritis.

Although the Veteran experiences pain in the right hip, the clinical evidence does not presently demonstrate any objective findings of limitation of motion warranting a rating in excess of 10 percent under the criteria of Diagnostic Codes 5251-5253.  In this regard, flexion of the right thigh has been limited to no less than 55 degrees; thus a higher 20 percent rating is not warranted for flexion limited to 30 degrees under Diagnostic Code 5252.  Similarly abduction has been limited to no less than 25 degrees; thus a higher 20 percent rating in not warranted for abduction limited to 10 degrees under 5253.  Additionally, considering Diagnostic Code 5251, the Veterans right hip extension has not been limited to less than 10 degrees; thus, the Veteran does not qualify for the applicable10 percent rating under this Diagnostic Code.

In the instant case, the Veteran is shown to have degenerative joint disease of the right hip as demonstrated by the May 2007 X-ray finding of mild to moderate bilateral hip osteoarthritis.  The evidence also clearly shows that the Veteran experiences a measure of loss of right hip motion due to pain that, while not compensable under Diagnostic Codes 5251-5253, warrants assignment of the existing 10 percent evaluation for such limitation of motion as provided by Diagnostic Code 5003.  However, as only a single joint is involved a rating in excess of 10 percent under Diagnostic Code 5003 is not warranted.  

However, as noted above, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence of record showed that the Veteran suffered from additional functional loss due to severe pain and flare-ups.  The Board notes that the Veteran have claimed that he experiences flare-ups that make it very difficult to ambulate.  The Veteran has contended throughout the claims period that his right hip movement is limited by pain, fatigue, weakness, and lack of endurance with pain causing the major functional impact.  Additionally, the various QTC and VA examinations, as well as private examinations all noted that the Veteran has additional functional loss as a result of pain including difficulty climbing stairs and performing normal household activities like cleaning or mowing the lawn.  

The Board finds that while the Veteran's objective results of range of motion based on range of motion testing do not warrant a rating in excess of 10 percent under the applicable diagnostic codes, such a rating does not contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups as described by the Veteran.  The Board finds that such symptoms, as noted herein, are akin to the type of limitations contemplated by a higher rating under the appropriate diagnostic code for the hips.  Accordingly, the Board finds that the Veteran's right hip condition warrants a higher rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202.

B.  Mood Disorder

The Veteran's mood disorder is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a 'formula' that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms indicates that the severity level of his mood disorder, warrants a 30 percent rating. The evidence shows that the Veteran's mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory problems. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding occupational impairment, the Veteran has been unemployed since 2005, primarily as a result of physical limitations, so there is little detail in the records regarding any effects of his mood disorder on his level of occupational impairment.  A June 2007 QTC examination noted that the Veteran had several jobs over the years, many of which were left for better jobs with higher pay.  The examination noted that the Veteran last worked in March 2005.  He had to stop working because of his back injury.  The June 2007 QTC examiner stated that the Veteran was unemployable because of his physical symptoms and his psychiatric symptoms.  He stated that the Veteran was totally ineffective in work because of his inability to get along with any supervisor in large part because of control issues and the fact that things need to be done his way.  The examiner attributed much of the Veteran's problems in getting along with others to his nonservice-connected  .  A March 2014 VA examination noted that the Veteran's mood disorder caused occupational impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

With respect to social impairment, a June 2007 QTC examination noted that the Veteran had been married three times.  The Veteran reported that he was still married to his third wife and that the relationship was good.  The Veteran stated that he had three children, a daughter he had little contact with and two sons who lived with him and with whom he had good relationships.  The Veteran stated that he avoided going out in public because people irritated him to the point of wanting to assault them.  He stated however that he had never assaulted anyone and that he never would.  The June 2007 QTC examiner noted that the Veteran avoids socialization as a result of his nonservice-connected PTSD.  The Veteran was noted to be totally ineffective at social relationships apart from his wife, and even sometimes with his wife.  It was noted he had hypervigilance and avoidance behavior, along with startle reactions, irritability, and anger which all made it difficult to socialize.  All of these symptoms were associated, by the examiner, with the Veteran's nonservice-connected PTSD.  A March 2014 VA examination noted that the Veteran was still married to his third wife, and that his youngest son still lived with them.  The Veteran reported that he had one or two friends, but that most people did not like to be around him because he lacked tact and tended to immediately tell people when he did not like something.  The examiner determined that the Veteran's mood disorder caused social impairment with mild or transient symptoms.

A July 2003 QTC examination noted that the Veteran had a generally negative attitude about his future as a result of his physical limitations.  The Veteran's mood was noted as low with an affect to match.  His thought content was free from delusional, suicidal, obsessive, compulsive, panic, phobic, or dissociative symptoms.  His perception was free from hallucinations.  He was noted to be partially insightful to his problems and his judgment was noted to be adequate with his memory and cognition unimpaired.  The examiner noted that the Veteran's depression and anxiety were associated with his negative outlook regarding his physical disabilities.  

A May 2004 QTC examination noted that the Veteran's mood disorder caused general feelings of dysphoria:  nothing interested him and he felt very withdrawn from people often actively avoiding contact with anyone due to his apprehension.  He reported a general feeling of sadness.  He noted that he often had to leave stores because he did not like to be around people and he was constantly fearful of harm that others could cause him and/or his family.  The Veteran denied any hallucinations, delusions, or paranoid ideation.  There was also no history of obsessive ruminations or compulsive rituals.  The Veteran's general fund of knowledge was good and he demonstrated fair insight into his symptoms.  

A June 2007 QTC examination noted that the Veteran's anxiety and depression disorders (his mood disorders) were all related to the residuals of his in-service accident where he injured his back and right knee.  It was noted the Veteran had symptoms of anxiety and depression constantly.  The examiner noted that the Veteran had nightmares about the accident three to four times a week and that he had a significant startle reaction as a result of the accident.  It was also noted that the Veteran had anxiety attacks four to five times a week, especially if he has to go out into public alone.  The Veteran is very suspicious and fearful, but he has never had hallucinations and is not otherwise delusional.  There was no evidence of a thought disorder.  The Veteran did report that he checked the locks on his doors multiple times at night and that he had obsessional thoughts about waking up and not being able to walk as a result of his disabilities.  It was noted he had mild obsessive-compulsive symptoms.  His abstract thinking was noted to be excellent and his judgment reasonably good.  His depression causes crying fits, but he has never had thoughts of hurting himself and there is no homicidal ideation.  The Veteran's injury in service has caused him to have significant depression.  Finally it was noted he was jittery and nervous all the time as a result of his generalized anxiety disorder.  

A March 2014 VA examination noted that the Veteran had an adjustment disorder with a depressed and anxious mood.  His physical conditions cause him to feel dysthymic because he cannot physically do the things he wishes to do.  The Veteran's symptoms were primarily a depressed mood.  The Veteran reported panic attacks that are situation-related and therefore difficult to quantify.  The examiner noted that his panic attacks were most likely related to his nonservice-connected PTSD.  Additionally it was noted the Veteran had obsessive-compulsive disorder, although the examiner found this difficult to reconcile with the Veteran's general disheveled appearance.  The examiner stated that the Veteran's mood disorder was mild.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, some sleep impairment, exaggerated startle response, and isolative tendencies.  The Board finds the Veteran's symptoms of his mood disorder  warrant no more than the currently assigned 30 percent disability evaluation.  38 C.F.R. § 4.130, DC 9411.  

The next higher, 50 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's mood disorder is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran reported panic attacks that happened somewhat frequently, the attacks have been determined to be associated with his nonservice-connected PTSD, rather than his mood disorder.  Additionally, while the Veteran does have some disturbances of motivation, these are primarily the result of physical limitations.  Id.  

The July 2007 QTC examination and March 2014 VA examination indicated that the Veteran has difficulty dealing with people and that he prefers to isolate himself from others, but they also indicated that the Veteran was close to his wife, some of this children and a couple of friends.  Therefore there is no indication that the Veteran had difficulty in establishing and maintaining effective social relationships.  The evidence notes that the Veteran is not working, but there is no indication that this is due to his mood disorder, it is more likely related to his physical limitations and his nonservice-connected PTSD.  The Veteran's thought processes were noted to be normal and logical.

Additionally there was no indication that the Veteran's mood disorder warranted a 70 or 100 percent rating, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  In this regard the Board notes that while the Veteran did state that he thought about assaulting others, he also stated that he had never actually done that, nor would he do that.  He also stated that he was aware of these thoughts and therefore attempted to keep himself away from others as much as possible when he felt this way.  While the Veteran did have some more serious psychological issues, those symptoms were associated with the Veteran's nonservice-connected PTSD by both the July 2007 QTC examiner and the March 2014 VA examiner.  Finally, the Veteran appeared to have family relationships and friendships that sustained him, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Therefore, the Veteran's mood disorder warrants no more than the currently assigned 30 percent rating.

The medical evidence provided a range of GAF scores from 38 to 70, which indicates a range from some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships to much more serious symptoms which include some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology with respect to his mood disorder more accurately reflects mild symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's mood disorder.  

The Board has also considered the Veteran's statements regarding the severity of his mood disorder.  The Veteran contends that his mood disorder is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected mood disorder.  The evidence does not show that symptomatology associated with the Veteran's mood disorder more nearly approximates the schedular criteria associated with a higher rating other than that currently assigned at any time relevant to the appeal period.  Therefore, the Veteran's mood disorder warrants no more than the currently assigned 30 percent rating.
C.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's mood disorder disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  The Veteran was previously granted TDIU, effective August 2, 2004.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment greater than the currently assigned 30 percent disability rating for the Veteran's service-connected mood disorder.  As such, the benefit-of-the-doubt rule has been applied, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  SMC-Loss of Use of Creative Organ

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k) (West 2014).  Loss of use of one testicle is established when (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2015).

The Veteran asserts that he has erectile dysfunction as a result of his service-connected disabilities and/or medications prescribed to treat those disabilities.  The Board notes initially that the Veteran is not service-connected for erectile dysfunction.  

A December 2007 letter from his treating physician stated that the Veteran suffered from erectile dysfunction.  The physician did not provide an opinion with regard to etiology.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed the Veteran with erectile dysfunction of idiopathic etiology.  The examiner opined that there was no relationship between the Veteran's erectile dysfunction and his service-connected disabilities.  The examiner noted that the Veteran's difficulties with erections started in the late 1980s.  The Veteran's back injury did not cause any spinal cord injury that would cause erectile dysfunction.  The examiner further noted that there was no indication in the Veteran's psychiatric records that his erectile dysfunction was related to his psychiatric condition.  The Veteran was not noted to be taking any drugs associated with erectile dysfunction.  Finally he noted that there was no known physiological connection between erectile dysfunction and a knee disability.  

The Board finds that SMC on the basis of loss of use of a creative organ is not warranted.  The evidence fails to indicate that the Veteran's erectile dysfunction is in any way related to his service-connected disabilities or medications taken as a result of his service-connected disabilities.  


ORDER

A rating of 20 percent, but no greater, for right hip disability is granted.

An initial rating in excess of 30 percent for a mood disorder is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.


REMAND

The Veteran contends that he has a cervical spine condition that is related to his 1987 in-service fall, or alternatively that is related to his service-connected disabilities.  

The Veteran was afforded a QTC examination in July 2002.  The Veteran exhibited pain on motion with regard to flexion and extension of his cervical spine.  X-rays associated with the examination revealed a normal cervical spine.  The examiner diagnosed the Veteran with arthralgia in the cervical spine due to the Veteran's back injury.  Subsequently in a May 2004 QTC examination the Veteran stated that his neck had been bothering him since the time of his injury and progressively he has had more pain in the neck, as well as pain and numbness down the arms.  He reported that an MRI scan of the neck had revealed two herniated discs.  X-rays taken in conjunction with the examination revealed a normal cervical spine.  The examiner determined that there was no pathology to render a diagnosis of a cervical spine condition.  

The Veteran was also afforded a VA examination in March 2014.  The Veteran was diagnosed with degenerative arthritis of the cervical spine.  The Veteran was not afforded a new x-ray or MRI in association with the examination, but the examiner, using a 2012 MRI noted there was no evidence of disc herniation or nerve impingement.  The examiner determined that the Veteran's statements regarding neck problems since 1987 could not be verified by the records and that he could not find any medical literature relating cervical spine degenerative arthritis to a knee or low back condition.  Therefore, the examiner opined that the Veteran's cervical spine condition was less likely than not secondary to his knee or lower back condition or related to his in-service injury in 1987.  The Board finds that the examiner failed to address whether the Veteran's service-connected disabilities aggravated the Veteran's cervical spine disability.  Additionally, there was no rationale other than a lack of corroborating medical records with regard to why the examiner did not find the Veteran's contentions credible.  An examination is needed to address whether the Veteran's cervical spine disability was aggravated by his service-connected disabilities to include his lumbar spine and right knee disabilities.  Additionally the examiner should address whether there was any medical reason to accept or reject the Veteran's complaints of pain in his cervical spine since his in-service accident in 1987.  

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance. See 
38 U.S.C.A. § 1114(l)  (West 2014); 38 C.F.R. § 3.350(b)(3) (2015).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) a patient in a nursing home because of mental or physical incapacity; (3) in need for aid and attendance on a factual basis.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances, or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

Special monthly compensation is also payable at a specified rate if: (1) the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or, (2) is permanently housebound.  The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

In this case, a March 2008 letter from the Veteran's treating physician noted that the Veteran needed assistance with activities of daily living including bathing and shaving.  The private physician noted that the Veteran had difficulty climbing stairs which were needed to use the bathroom in the Veteran's home.  Additionally, the Veteran's wife, in a July 2006 statement, noted that the Veteran could not take a shower or get dressed or put on socks without her help.  A June 2003 private medical examination noted that the Veteran could not vacuum, cook, climb stairs, take out the trash, walk, shop, perform gardening activities, including pushing a lawnmower.  These facts require that the Veteran be provided an examination to determine if he is entitled to special monthly compensation for aid and attendance/ housebound.  In consideration with the Veteran's current rating to include the increased rating for his right hip condition granted above, as well as any potential rating associated with the remanded claim for a cervical spine condition the Board finds that the issue of special monthly compensation for aid and attendance is inextricably intertwined with these issues.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination by an appropriate examiner.  The purpose of the examination is to determine the etiology of the Veteran's cervical spine disability, specifically, whether it began during active service or is related to any incident of service, or whether it is secondarily caused by or aggravated by the Veteran's service-connected disabilities.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that he injured his neck at the same time he injured his back and knee in an in-service fall.

(c).  All indicated testing must be accomplished. The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  The examiner must provide a diagnosis for any cervical spine disability found from considering the claims file and from examining the Veteran. 

(e)  For any diagnosed cervical spine disability, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(f).  Alternatively, the examiner must also specifically opine whether the Veteran's cervical spine disability is proximately due to, or alternatively, aggravated by the Veteran's service-connected lumbar spine and right knee.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(g).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(h).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  Schedule the Veteran for an examination to determine the extent to which the Veteran's service-connected disabilities alone affect his ability to function, including to leave his home, and otherwise as they affect his needs under the requirements for attendance by another person.  In this regard, the examiner should discuss the limitations caused by each of the Veteran's service-connected disabilities.

The examiner's assessment should include, but not be limited to, an evaluation of the Veteran's service-connected disabilities in relationship to (i) the inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran to feed herself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

The examiner should reconcile VA and private medical information now of record, to include prior medical opinions.

The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Review the examination reports to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


